UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1258


JONATHAN TORREY DUNCAN,

                    Plaintiff - Appellant,

             v.

SHERIFF PENDERGRASS; ORANGE COUNTY; SOUTHERN HEALTH
PARTNERS, LLC; DAVIS, Medical Doctor; DETENTION OFFICER HINKLE;
DETENTION OFFICER THOMPSON; JOHN DOE 1, Nurse; JOHN DOE 2, Nurse;
JOHN DOE 3, Nurse; JOHN DOE 4, Nurse; JOHN DOE 5, Nurse; JOHN DOE 6,
Nurse; JOHN DOE 7, Nurse; NURSE T. HUDSON; LIEUTENANT BOLTON,

                    Defendants - Appellees.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joe L. Webster, Magistrate Judge. (1:19-cv-00459-CCE-JLW)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Torrey Duncan, Appellant Pro Se. Christina Jansen Banfield, HARRIS,
CREECH, WARD & BLACKERBY, New Bern, North Carolina; Brian Florencio Castro,
Bradley O. Wood, WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Torrey Duncan seeks to appeal the magistrate judge’s report

recommending that the district court dismiss Duncan’s complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Duncan seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2